       UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF WISCONSIN

 LATHAN STEVEN WARD,

                        Plaintiff,
                                                  Case No. 19-CV-122-JPS
 v.

 KENOSHA POLICE DEPARTMENT,
 DETECTIVE BUREAU, JENNIFER A.
 PHAN, OFFICER PETER FALK,
 TYLER SCHEND, TIMOTHY A.
 SCHAN, THOMAS A. HANSCHE,
 SGT. NICHOLS, JEREMY M. DEWITT,                           JUDGMENT
 BRENNAN, SHESKEY, PARO,
 MORTON, KOSS, FISH, CURI,
 THORNE, and BAUER,

                        Defendants.


Decision by Court. This action came on for consideration before the Court
and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that this action be and the
same is hereby DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
1915A(b)(1) for failure to state a claim; and

      IT IS FURTHER ORDERED AND ADJUDGED that the Clerk of
Court document that the plaintiff has incurred a “strike” under 28 U.S.C. §
1915(g).

                                        APPROVED:




                                        J.P. Stadtmueller
                                        U.S. District Judge



  Case 2:19-cv-00122-JPS Filed 03/13/19 Page 1 of 2 Document 8
                                  STEPHEN C. DRIES
                                  Clerk of Court
March 13, 2019                    s/ Jodi L. Malek
Date                              By: Deputy Clerk




                           Page 2 of 2
  Case 2:19-cv-00122-JPS Filed 03/13/19 Page 2 of 2 Document 8
